Title: From George Washington to Samuel Huntington, 20 July 1780
From: Washington, George
To: Huntington, Samuel


					
						Sir
						Head Quarters 20th July 1780 Bergen County
					
					I have had the pleasure of a communication from Comte de Rochambea and Chevalier Ternay, since their arrival at Rhode-Island, and take the earliest occasion to inform Congress of their force and situation.
					The succour destined for these States, for particaular reasons, were thrown into two divisions. The first (that arrived) consists of 7 sail of the line, and one of 64, converted into a hospital ship for the voyage, but which is to be remounted and fitted agreeably to her rate. To these are added, two bomb ketches and several frigates. The troops composing this division, are, two Regiments of two batalions each, a legionary corps, and a batalion of artillery, the whole provided with field equipage, and complete in siege and field artillery. In general the fleet and army enjoy good health, and such as are indisposed, are only with slight sea-disorders. There is a quantity of clothing and arms with the fleet for the use of the States.
					Yesterday evening, the Marquiss la Fayette, set out for Rhode Island, to confer with Comte de Rochambeau and Chevalier Ternay, and concert measures for our co-operation. I have the honor to be with the greatest respect, your Excellency’s most obt & hble sert
					
						Go: Washington
					
					
						P.S. I have been honored with your Excellencys favor of the 15th.
					
				